Citation Nr: 1035438	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for a thyroid disorder.  

4.  Entitlement to service connection for chronic headaches.  

5.  Entitlement to an initial rating higher than 10 percent for 
residuals of a left knee injury.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1981 to July 1984 with subsequent service in the Army 
Reserve until 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in December 2002 and November 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a decision in June 2007, the Board remanded the case to the RO 
for additional development.  The Board also denied the Veteran's 
claims of service connection for a right knee disability, 
residuals of a chest injury, and hypertension, and those issues 
are the subject of a separate determination of the Board.  

It is noted that since a supplemental statement of the case was 
issued in April 2009, additional evidence in the form of VA 
treatment records has been added to the file in support of the 
claims.  These records were accompanied by a waiver of the right 
to have the evidence initially considered by the RO.  38 C.F.R. § 
20.1304.

The issues of service connection for a back disability, a left 
eye disability, and chronic headaches, and of a higher initial 
rating for residuals of a left knee injury, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.






FINDING OF FACT

The current thyroid disorder was not affirmatively shown to have 
had onset during service; the current thyroid disorder, first 
diagnosed many years after discharge from active service, is 
unrelated to an injury, disease, or event of service origin.


CONCLUSION OF LAW

A thyroid disorder is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
September 2002.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  The Veteran was also 
notified that VA would obtain service records, VA records, and 
records of other Federal agencies and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, 
except for the provisions for the effective date of a claim and 
for the degree of disability assignable).

To the extent that the VCAA notice about the provisions for the 
effective date of the claim and for the degree of disability 
assignable was provided after the initial adjudication, in a 
March 2006 letter, the timing of the notice did not comply with 
the requirement that the notice must precede the adjudication.  
As the claim is denied, no effective date or disability rating 
can be assigned as a matter of law, so there can be no 
possibility of any prejudice to the Veteran with respect to the 
limited timing defect in the VCAA notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
to testify at a hearing before a local hearing officer in 
November 2003.  The RO obtained the service personnel and 
treatment records, VA records, and private medical records 
identified by the Veteran such as those from Dr. W.F.  He has not 
identified any additional records for the RO to obtain on his 
behalf.

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  He 
was afforded a VA examination in July 2008, specifically to 
evaluate the nature and etiology of his thyroid disorder.  The 
Veteran's representative argues that the examination is 
inadequate and a new examination should be ordered.  The adequacy 
of the examination is further discussed in the decision below.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  





For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. §§ 101(24).

II.  Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).



Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

III.  Facts and Analysis

The Veteran claims that symptoms of his thyroid disorder were 
initially manifest during service.  He testified in November 2003 
that he never underwent thyroid testing during active service, 
that he would experience vomiting and need to go to the restroom, 
and that his weight eventually got down to 115 pounds.  He also 
indicated that he started losing weight in 1993 and was sent by 
private physicians for thyroid testing.  

The Veteran served on active duty from July 1981 to July 1984.  
The service treatment records show that he was seen with 
complaints of dizziness and sweating in May 1982; nausea, 
vomiting, and diarrhea in June 1982; problems getting to sleep in 
August 1983; and dizziness and fatigue in May 1984.  At the time 
of an enlistment physical examination in June 1981, the Veteran 
weighed 155 pounds.  A thyroid disorder was not diagnosed during 
service.  


At the time of a Reserve quadrennial physical examination in 
March 1985, about eight months after discharge from active duty, 
the Veteran weighed 175 pounds.  On a Report of Medical History 
in March 1985, the Veteran stated that he was in good health and 
had no history of any medical problems.  He denied any nervous 
trouble of any sort, recent gain or loss of weight, heart 
trouble, or thyroid trouble.  On subsequent Reserve quadrennial 
physical examinations in December 1989 and August 1991, the 
Veteran indicated that he was in good health.  His weight in 
pounds was 192 and 185, respectively, and he denied any nervous 
trouble of any sort, recent gain or loss of weight, heart 
trouble, or thyroid trouble on Reports of Medical History in 
December 1989 and August 1991.  At the time of a Reserve 
quadrennial physical examination in April 1998, the Veteran 
indicated on a Report of Medical History that he took medication 
for thyroid disease since 1993.  Hypothyroidism was noted on the 
examination report.  

On the basis of the service treatment records, a thyroid disorder 
was not affirmatively shown to have had onset during active 
service, or during a period of active duty for training and the 
Veteran claimed such, and service connection under 38 U.S.C.A. § 
1131 and 38 C.F.R. § 3.303(a) is not established.  

Private and VA medical evidence indicates that the Veteran 
currently takes medication for hypothyroidism, which developed 
following treatment for hyperthyroidism.  His thyroid disorder 
was initially diagnosed as hyperthyroidism and treated with 
iodine in the mid-1990s by private physicians.  On a September 
1994 record, W.F., M.D., noted that the Veteran had had symptoms 
since April 1994, including a weight loss of over 50 pounds.  His 
weight in September 1994 (after four weeks of iodine treatment) 
was 157 pounds, and the assessment was thyrotoxicosis.  In a 
September 1994 statement, Dr. F. noted that the Veteran was 
currently under treatment for thyrotoxicosis and could return to 
his regular duties in January 1995 after his symptoms subsided.  
Laboratory reports thereafter show that the Veteran's thyroid 
levels were monitored.  




In July 2008, the Veteran underwent a VA examination to ascertain 
the onset of his thyroid disorder.  The examiner reviewed that 
claims files and recorded the Veteran's report of having a 
history of weight loss in 1981-1982 and frequent use of the 
bathroom in 1981-1983.  The examiner noted that a review of the 
service treatment records did not show complaints or diagnostic 
laboratory findings of thyroid problems or any diagnosis of 
thyroid problems.  The examiner noted the records indicating the 
Veteran's referral to Dr. F. and his diagnosis of a thyroid 
problem.  The examiner noted that the Veteran had all the classic 
signs of a thyroid problem in 1994 and that laboratory results of 
thyroid testing confirmed the disorder at that time.  The 
examiner noted that at the time of the Veteran's diagnosis, he 
was having symptoms of nervousness and his weight had dropped 
down to 163 pounds.  Following examination, the examiner 
diagnosed hypothyroidism, resultant from treatment of 
hyperthyroidism (thyrotoxicosis) in 1994, and currently euthyroid 
with medication.  In addressing the etiology of the thyroid 
condition, the examiner expressed the opinion that the current 
hypothyroidism had its etiology from the acute thyrotoxicosis 
problem that was diagnosed in 1993-1994, during the period that 
the Veteran was in the Reserve, and that no documentation was 
found of any association of the thyroid disorder to the Veteran's 
active service.  Thus, the examiner concluded that the current 
hypothyroidism and previous hyperthyroidism were not likely 
related to any condition noted during active service but was more 
likely than not to have developed during the Reserve period of 
service.  

Based on the foregoing post-service evidence, the initial 
documented diagnosis of a thyroid disorder was in the 1990s, 
about 10 years after discharge from active service.  There is no 
evidence to show that the thyroid disease had onset during a 
period of active duty for training.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a thyroid 
disorder, a showing of continuity of symptomatology after service 
is required to support the claim.  There is no medical evidence 
referable to a thyroid disorder until many years after service.  


Although there is no record of a thyroid disorder in service or 
for many years thereafter, as was previously noted, the Veteran 
is competent to describe symptoms of a disease.  Layno v. Brown, 
6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent 
evidence insofar as it relates to symptoms of an injury or 
illness.).  

In statements in support of his claim, the Veteran asserts that 
he has been experiencing symptomatology ever since service that 
he claims is related to his thyroid problem.  The Board, as fact 
finder, must determine the probative value or weight of the 
Veteran's statements, in deciding whether there is continuity of 
symptomatology.  

The evidence against continuity of symptomatology shows that a 
thyroid disorder was first diagnosed in 1994, about 10 years 
after his discharge from active service.  The absence of evidence 
of continuous symptoms of a thyroid disorder from 1984 to 1993 or 
1994 interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Furthermore, the Board notes that the Veteran's contemporaneous 
reports over the years in regard to the onset of his thyroid 
symptoms are inconsistent or in conflict with the reports made in 
service.  The Veteran wrote on service examination records in 
March 1985, December 1989, and August 1991 that he was in good 
health.  He even denied any nervous trouble of any sort, recent 
gain or loss of weight, heart trouble, or thyroid trouble.  Yet, 
he now claims he had symptoms of thyroid problems during his 
active service.  At his hearing in November 2003, he noted that 
he had lost a lot of weight and eventually got down to 115 
pounds.  There is no indication on service records that he 
weighed anything approximating 115 pounds.  He also testified 
that he started losing weight in 1993, years after active 
service.  In short, his current claims are inconsistent with his 
reports regarding the state of his health during and in the years 
after discharge from active service.  


In balancing the lay evidence of the Veteran's statements 
pertaining to continuous thyroid problems since service against 
the absence of medical evidence of continuity of symptomatology 
and the inconsistent reports of the onset of thyroid problems, 
the Board finds that the evidence against continuity is more 
credible than the Veteran's statements of continuity, which are 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of veteran's testimony, but the lack of 
such evidence does not, in and of itself, render the lay 
testimony incredible).

The Board is not holding that corroboration by medical evidence 
is required, but the Board can weigh the absence of medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).

For this reason, the preponderance of the evidence is against the 
claim of service connection for a thyroid disorder based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), there is no competent 
evidence that links any current thyroid disorder to an injury or 
disease or event in service or otherwise to the Veteran's period 
of active service.  The Veteran does not claim that his disease 
had onset during a specific period of active duty for training in 
the Reserve.  The VA examiner in July 2008 concluded that the 
current thyroid disorder did not have onset during the Veteran's 
period of active service, although it did arise during the period 
he was in Reserve, albeit not to any specific period of active 
duty for training.  There is no other medical opinion of record 
to the contrary.  

The Veteran's representative in August 2010 has claimed that the 
VA examination is inadequate because the examiner did not address 
all of the Veteran's complaints of symptoms during service and 
instead only noted treatment for gastroenteritis and eye problem 
visits.  


The representative stated that absent a discussion of all 
relevant symptomatology and its possible relation to any thyroid 
condition, the examination report ignores evidence favorable to 
the claim.  As discussed above, the examiner undertook a 
comprehensive review of the files, noting some but perhaps not 
all of the Veteran's claimed symptoms of a thyroid disorder 
during active service.  However, the examiner also stated that 
the review of the service treatment records did not show 
complaints of a thyroid problem.  Thus, regardless whether each 
and every potential symptom of a thyroid disorder in service was 
discussed in the context in which it was made, the examiner found 
no service documentation of a thyroid problem to which the 
current condition was related.  Rather, the examiner found that 
the classic signs of a thyroid problem were manifest in 1994, 
when the Veteran underwent testing to confirm his disorder.  The 
Board deems the examination to be sufficient on which to make a 
decision.  

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), a thyroid 
disorder is not a condition under case law that has been found to 
be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disorder therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  

Also, under certain circumstances, a layperson is competent to 
identify or to express an opinion of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).  


However, hyperthyroidism and hypothyroidism are not simple 
medical conditions, because the conditions cannot be perceived 
through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the use of 
the senses.).  As noted by private medical records dated in 1994, 
the diagnosis of a thyroid disorder was made following laboratory 
testing that confirmed the presence of abnormal thyroid levels.  

For this reason, the Board determines that the Veteran's current 
thyroid disorder is not a simple medical condition that a lay 
person is competent to identify or is the Veteran competent to 
express an opinion that the thyroid disorder is related to 
symptoms in service. 

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state that 
he suffered the onset of a thyroid disorder during active service 
or to state that the current thyroid disorder is related to 
symptoms in service. To this extent, the Veteran's statements and 
testimony are excluded or not admissible.  That is, the 
statements are not to be considered as evidence in support of the 
claim.

Considering all the evidence including the lay and medical 
evidence, as service connection based on a post-service initial 
diagnosis under 38 C.F.R. § 3.303(d) is not established, the 
Veteran has not met his responsibility to present and support the 
claim of service connection for thyroid disorder under 38 
U.S.C.A. § 5107(a), and the benefit-of-the-doubt standard of 
proof does not apply as there is no approximate balance of 
positive and negative evidence.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a thyroid disorder is denied.  



REMAND

As for the Veteran's claims of service connection for a back 
disability, a left eye disability, and chronic headaches, and of 
a higher initial rating for residuals of a left knee injury, the 
claims were remanded by the Board in June 2007 to afford the 
Veteran VA examinations.  

On the claim for a back disability, on VA examination in July 
2008, the diagnosis, in part, was chronic lumbar strain and the 
examiner expressed the opinion that the current back disability 
was unrelated to service, but the examiner did not provide a 
rationale for the conclusion reached in the opinion.  Further 
development is required under the duty to assist. 

On the claim for a left eye disability, on VA examination in July 
2008, the diagnoses included chronic ocular seasonal allergy, but 
he examiner did not offer an opinion as to the onset of the 
condition.  VA records show since then include findings of 
allergic conjunctivitis and suspected glaucoma.  Further 
development is required under the duty to assist. 

On the claim for headaches, on VA examiner in July 2008, the 
diagnosed was tension-type headaches, and the examiner expressed 
the opinion that the headaches were associated with hypertension.  
As the claim of service connection for hypertension is the 
subject of a separate Board determination, as noted in the 
introduction.  Given the relationship between the two conditions, 
the claim of service connection for headaches is deferred until 
the claim of service connection for hypertension is resolved.  

On the claim for increase for the left knee disability, after the 
VA examination in July 2008, the Veteran has arthroscopic 
surgery, which revealed degenerative joint disease and a meniscal 
defect.   In December 2008, the Veteran complained of left knee 
weakness.  As there is evidence dated subsequent to the VA 
examination that suggests a material change in the Veteran's left 
knee disability, another examination is indicated.  38 C.F.R. § 
3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine: Whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current chronic lumbar strain is related 
to in-service back pain in June 1983. 

The examiner is also asked to consider the 
significance of the following in the 
context of whether there is sufficient 
factual evidence to support a well 
reasoned conclusion that the current 
lumbar strain is related to service:  at 
the time of entry into active service, the 
Veteran was evaluated in June 1981 with an 
acute lumbosacral strain but was 
nevertheless found to be fit for active 
duty; during service, he was diagnosed 
with pain on a back muscle in early June 
1983; after service, he has been seen by 
private and VA physicians with complaints 
of chronic back pain, and private records 
in January 2003 indicated a diagnosis of 
lumbar strain; a VA examiner in July 2008 
diagnosed chronic lumbar strain.  The 
Veteran is competent to describe back pain 
since service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, 


the back pain in service in 1983, is not 
more likely than any other to cause the 
Veteran's current lumbar strain and that 
an opinion on causation is beyond what may 
be reasonably concluded based on the 
evidence of record and current medical 
knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

2.  Afford the Veteran a VA examination to 
determine the current degree of left knee 
impairment, including range of flexion and 
extension and any subluxation of 
instability.  

The examiner is asked to comment on 
whether there is any other functional loss 
due to pain, weakness, excess 
fatigability, incoordination, flare-ups, 
or repetitive use.  Any additional 
functional loss, if feasible, should be 
expressed in terms of degrees of loss of 
flexion or extension.

3.  Afford the Veteran for a VA 
ophthalmological examination to determine 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that any current left eye 
pathology is related to in-service event 
when the Veteran complained of sand in his 
eyes, resulting in a corneal abrasion in 
December 1982. 


4.  After the requested development has 
been completed, adjudicate the claims of 
service connection for a back disability, 
a left eye disability, and of a higher 
initial rating for residuals of a left 
knee injury.  Also, adjudicate the claim 
of service connection for chronic 
headaches following completion of the 
development of the claim of service 
connection for hypertension, which is the 
subject of a separate Board remand.  If 
any benefit sought on appeal is denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


